Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Hajime Sakai, Reg. No. 69386 on 08/31/2022. The application has been amended as follows: 
Claim 1 (currently amended):  A Highway Addressable Remote Transducer (HART) modem comprising: a communication conversion unit configured to relay communication between field equipment and a host device or a diagnostic device on a higher level; a data generation unit generating designated data from signals from HART communication transmitted and received to and from the field equipment;equipment; and a determination unit configured to refer to a knowledge database that stores HART protocol specifications and past HART communication diagnosis findings and to determine whether the measurement result complies with the HART protocol specifications and whether the measurement result is consistent with the past HART communication diagnosis findings; wherein the data generation unit comprises a waveform detection unit configured to generate data sampled from HART communication signals to be transmitted and received to and from the field equipment, the waveform detection unit is configured to measure a wave height value of the HART communication signals to be transmitted and received to and from the field equipment, and the communication interface unit transmits a determination result of the determination unit to the diagnostic device.
Claim 2 (canceled).
Claim 3 (currently amended):  The HART modem according to Claim 1, further comprising: a record management unit configured to record the data generated by the waveform detection unit to a storage medium mounted on the HART modem.
Claim 4 (canceled).
Claim 5 (currently amended):  The HART modem according to Claim 1, further comprising a display unit configured to display the measurement result.
Claim 6 (canceled).
Claim 7 (currently amended):  The HART modem according to Claim 1, further comprising an instruction unit configured to acquire information on a coping process for a situation when the measurement result does not comply with the HART protocol specifications or when the measurement result is not consistent with the past HART communication diagnosis findings from the knowledge database, wherein the communication interface unit transmits the information on the coping process acquired by the instruction unit to the diagnostic device.
Claim 8 (currently amended):  A diagnostic system comprising: the HART modem according to Claim1; and the diagnostic device, wherein the diagnostic device comprises: a waveform generation unit configured to generate an image for displaying a signal waveform indicated by received data upon reception of the data transmitted from the HART modem; and a display unit configured to display the image generated by the waveform generation unit.
Claim 11 (canceled).
Claim 12 (currently amended):  The HART modem according to Claim 9, further comprising an instruction unit configured to acquire information on a coping process for a situation when the measurement result does not comply with the HART protocol specifications or when the measurement result is not consistent with the past HART communication diagnosis findings from the knowledge database, wherein the communication interface unit transmits the information on the coping process acquired by the instruction unit to the diagnostic device.
Claim 15 (canceled).
Claim 16 (currently amended):  The HART modem according to Claim 13, further comprising an instruction unit configured to acquire information on a coping process for a situation when the measurement result does not comply with the HART protocol specifications or when the measurement result is not consistent with the past HART communication diagnosis findings from the knowledge database, wherein the communication interface unit transmits the information on the coping process acquired by the instruction unit to the diagnostic device.

Allowable Subject Matter
Claims 1, 3, 5, 7-10, 12-14 and 16-20 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance.
An updated search has been performed and applicant’s remarks filed on 06/30/2022 have been fully considered, and these remarks, in combination with the amendment filed therein have overcome the submitted prior art. The closet prior art of record, Sin (US 2013/0188752 A1) individually or in any reasonable combination fails to fairly show or suggest claimed underlined features of each independent claim 1 and 18 as described below:
Regarding claim 1, A Highway Addressable Remote Transducer (HART) modem comprising: a communication conversion unit configured to relay communication between field equipment and a host device or a diagnostic device on a higher level; a data generation unit generating designated data from signals from HART communication transmitted and received to and from the field equipment; a communication interface unit configured to transmit the generated data to the diagnostic device and to receive, from the diagnostic device, a character string converted from a HART communication command transmitted to the field equipment and a response received from the field equipment; and a determination unit configured to refer to a knowledge database that stores HART protocol specifications and past HART communication diagnosis findings and to determine whether the measurement result complies with the HART protocol specifications and whether the measurement result is consistent with the past HART communication diagnosis findings; wherein the data generation unit comprises a waveform detection unit configured to generate data sampled from HART communication signals to be transmitted and received to and from the field equipment, the waveform detection unit is configured to measure a wave height value of the HART communication signals to be transmitted and received to and from the field equipment, and the communication interface unit transmits a determination result of the determination unit to the diagnostic device.
Regarding claim 18, A diagnostic system comprising: a diagnostic device; and a HART modem configured to relay communication between field equipment and a host device or the diagnostic device on a higher level; wherein the HART modem comprises: a communication conversion unit configured to relay communication between the field equipment and the host device or the diagnostic device; and a first communication interface unit configured to transmit a HART communication command transmitted to the field equipment and a response received from the field equipment to the diagnostic device, and the diagnostic device comprises: a second communication interface unit configured to receive the HART communication command and the response transmitted from the HART modem; a communication protocol analysis unit configured to convert the received command and response into a character string indicating contents of the received command and response.
Therefore, the independent claims 1 and 18, together with their respective dependent claims are allowed for the reason given above. 
Claims 3, 5, 7-10, 12-14, 16-17 and 19-20 are allowed since they depend on claims 1 and 14 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sin (US 2013/0188752 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        9/6/2022
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473